fj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date uil dear date date employer id number contact person number contact telephone number form you must file tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c -no protest letter4038 rev catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend p state q city r affiliate t dollar amount u dollar amount v dollar amount x date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues do you qualify for tax exemption under sec_501 c of the code no for the reasons described below do you meet the organizational_test under sec_501 c of the code no for the reasons described below do you meet the operational_test under sec_501 c of the code no for the reasons described below letter cg catalog number 47630w facts you were incorporated on date x in the state of p your articles of incorporation indicate you are a not for profit and that you are a public benefit corporation your articles state upon dissolution all assets will be donated to another non profit agency with similar mission your constitution states that your purpose is to provide a service to the community and to local farmers producers by providing a local producer's-only market for direct sales to the public offering the consumer a source of high-quality locally grown nutritional product sec_3 promoting the development of a sustainable local farm-economy educating the consumer on the production preparation and growing practices of healthy food your mission is to provide regional small-family farmers with an opportunity to sell directly to consumers thereby supporting local farmers offering consumers high quality products and educating the community about the production preparation and growing practices of food that is both nutritional and healthy you are a membership-based organization composed offamily-managed small-scale independent farms gathered together to participate in retail and educational activities you provide your members a marketplace for direct sales to the public and education to your consumers on the production preparation and growing practices of healthy food you provide a direct connection between local shoppers and the small-scale farms and food producers that the market champions you began as a group of local farmers joining together to sell their products there was neither formal organization nor leadership until the following year farmers participated at will with no membership requirements or obligations through the acquirement of a three-year grant you began to develop as a formal organization with a mission statement goals and objectives you were also able to hire an independent_contractor to serve as market manager and more fully manage the operation since your beginning you have engaged in weekly markets where member vendors sell their products to the community at large you have promoted the market through the dissemination of emailed weekly newsletters building and hosting a website recruiting new members and building a presence in the local farming farmers' market community you are managed through your board_of directors and hired market manager the board meets on a monthly basis to expand membership increase market visibility and conduct strategic planning members who are selected to join pay a yearly membership oft dollars and pay a vendor's fee at each market of u dollars between the months of december and march and v dollars between the months of april and november vendor fees constitute stall rental fees or market space rental fees membership and vendor fees are set to increase letter cg catalog number 47630w your market is open every wednesday year round between the hours of and 00pm winter hours are from to pm any person residing within a 75-mile radius of q who is engaged in the growing of farm products and agrees to abide by your rules and regulations may become a member vendor vendors who sell items that are not produced on a farm are also allowed to become members although such vendors will comprise no more than of the total market vendor population your vendor application requests information about each vendor including the business name name of owner s address and a list of products to be sold items allowed for sale may include raw uncut fruits and vegetables berries edible plants and flowers herbs nursery stock bedding plants seedlings fresh flowers nuts garlic grains shelled peas and beans frozen meats and poultry eggs mushrooms honey and molasses value-added and prepared foods must be from a certified licensed kitchen and may include bread coffee beeswax candles cheese cured sausage meats and crafts vendors must identify themselves at your market with an easily-read sign listing the name and address of the vendor as well as the name of the farm where appropriate certifications such as certified organic or others are encouraged to be displayed your primary source of funding is membership and vendor fees outside funding has been secured through a single grant and it has provided supplemental income to fund the market manager position development of a market brand website and long term strategic planning this grant is not ongoing and will not be renewed past its expiration your future funding will continue to depend on membership and vendor fees your other expenses consist of insurance marketing and advertising supplies and professional fees law sec_501 c of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable educational or other enumerated purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 b i of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1 c -1 b iv of the regulations provides that in no case shall an organization letter cg catalog number 47630w be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 c sec_1 c -1 b of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1 c -1 d i of the regulations provides that the term educational as used in sec_501 c of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community revrul_61_170 1961_2_cb_112 held that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses' registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 c of the code although the public received some benefit from the organization's activities the primary benefit of these activities was to the organization's members revrul_67_216 c b established that a nonprofit organization formed and operated exclusively to instruct the public on agricultural matters by conducting annual public fairs and exhibitions of livestock poultry and farm products may be exempt from tax under sec_501 c of the code revrul_68_167 1968_1_cb_255 held that a nonprofit organization created to market the cooking and needlework of needy women may be exempt from tax under sec_501 of the code the organization operated a market where it sold the cooking and needlework of these women who were not otherwise able to support themselves and their families the organization provided a necessary service for needy women by giving them a market for their products and a source_of_income revrul_69_175 1969_1_cb_149 describes an organization created to provide bus transportation for school children to a tax-exempt private school the organization was formed by the parents of pupils attending the school the organization provided transportation to and from the school for those children whose parents belonged to the organization parents were required to pay an initial family fee and an additional annual charge for each child the service letter cg catalog number 47630w determined that when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest in revrul_71_395 c b a cooperative art gallery was formed and operated by a group of artists for the purpose of exhibiting and selling their works and did not qualify for exemption under sec_501 c of the code it served the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects in revrul_73_127 1973_1_cb_221 the service held that an organization that operated a cut-price retail grocery outlet and allocated a small portion of its earnings to provide on-the-job training to the hard-core unemployed did not qualify for exemption the organization's purpose of providing job training for the hardcore unemployed was charitable and educational within the meaning of the common_law concept of charity however the organization's purpose of operating a retail grocery store was not the ruling concluded that the operation of the store and the operation of the training program were two distinct purposes since the former purpose was not a recognized charitable purpose the organization was not organized and operated exclusively for charitable purposes revrul_80_287 1980_2_cb_185 involved a nonprofit lawyer referral service that arranged at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name was on an approved list maintained by the organization as a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes the organization's activities were directed toward assisting individuals in obtaining preventive or remedial legal services and as such were not specifically designed to confer a charitable benefit on the community although the lawyer referral service provided some public benefit a substantial purpose of the program was promotion of the legal profession in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the petitioner's activities were largely animated by non-exempt purposes directed fundamentally to ends other than that of education in 302_f2d_934 ct_cl the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed that the organization had an educational purpose the court concluded however that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt letter cg catalog number 47630w in 46_tc_47 the court considered a collective organization created to dredge waterways the majority of the funds for this activity came from owners of property adjacent to the waterways the court found that the primary beneficiaries were the adjacent property owners any benefit to the general_public because these dredged waterways would be a safe_harbor for boats during a storm was secondary therefore the organization was not exempt because of the significant private benefit provided in 950_f2d_365 7th cir the court_of_appeals upheld a tax_court decision tcmemo_1990_484 that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify under sec_501 c of the code the court found substantial evidence to support a conclusion that the organization's activities furthered a substantial nonexempt purpose including that the operations were presumptively commercial the organization competed with restaurants and food stores used profit-making pricing formulas consistent with the food industry and incurred significant advertising costs application of law sec_501 c of the code and sec_1 c -1 a of the regulations set forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 based on the information you provided in your application and supporting documentation we conclude that you fail both tests your articles of incorporation indicate your corporation is not for profit and that you are a public benefit corporation accordingly your articles do not include a purpose clause that limits your purposes to one or more exempt purposes the purposes for which you were created are broader than the purposes specified in sec_501 c of the code your articles state that upon dissolution all assets will be donated to another non profit agency with similar mission this broad statement does not ensure that your assets will be dedicated to exempt purposes as specified in sec_501 c of the code upon dissolution you do not have a valid purpose clause nor a valid dissolution clause accordingly you do not satisfy the organizational_test and you are not organized for exempt purposes you are also not described in sec_501 c of the code nor sec_1 c -1 a of the regulations because you fail the operational_test specifically the facts show you are not operated exclusively for sec_501 c purposes but for the purpose of facilitating sales for the benefit of producers at your farmers' market you are not operated exclusively for an exempt_purpose as described in sec_1 c - c of the regulations specifically the facts show you engage in a substantial non-exempt activity similar to a commercial enterprise and marketing service by operating an open market for farmers you are operated for the substantial purpose of private benefit to vendors of products at your market although the market includes occasional educational events more letter cg catalog number 47630w than an insubstantial part of your activities are in furtherance of the non-exempt purpose of being a profitable outlet for local farmers you provide a venue for local farmers and vendors to promote the businesses they own and to sell their products directly to consumers you are operating for the private interests of these businesses rather than a public interest as described in sec_1_501_c_3_-1 of the regulations vendors identify themselves at your market with a sign listing their name and address as well as the name of the farm where appropriate you provide connections for producers and consumers to facilitate future sales sec_1 c -1 d i of the regulations provide in part that the term educational as used in sec_501 c of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community any consumer education you provide is incidental to the sale of members' products and promotion of their businesses you are similar to the organization described in revrul_61_170 in your case substantially_all of your resources purposes and activities are used to arrange a commercial market for vendors you first began as a group of farmers joining together to sell their products while the public does benefit from an increase in market selection the overall purpose of your organization is to serve and benefit your members and vendors selling at the market and not the general_public you are not like the organization in revrul_67_216 because your principal purpose is to facilitate produce sales and pair buyers with sellers you devote a majority of your resources and time to this purpose you utilize resources to help members gain visibility to potential buyers through the vehicle of your market you engage in marketing efforts focused on buyers in the effort to encourage them to support members at your market you are not like the organization in revrul_68_167 because you have not established that your members selling their products to the public are needy individuals who are not otherwise able to support themselves and their families neither are the sales conducted in furtherance of any program to provide markets for needy individuals who are not otherwise able to support themselves you are like the organization described in revrul_69_175 because you were formed by a group of farmers joining together to sell their products new members must pay a membership fee when they join you and they must pay additional vendor fees each day they participate in the market by associating together and providing a cooperative service amongst themselves your members are serving a private rather than a public interest as previously stated sec_1 c -1 d ii of the regulations requires an organization to serve a public rather than a private interest in order to qualify under sec_501 c of the code similar to the cooperative art gallery described in revrul_71_395 you provide a venue for selling items that advance private interests as explained in this ruling an organization that operates for the purpose of exhibiting and promoting the sales of products for the benefit of private individuals does not qualify for exemption under sec_501 c of the code similar to the organization described in the ruling you are not operated exclusively for educational letter cg catalog number 47630w purposes even though providing information on healthy foods may be educational in other respects it is not your primary purpose you are similar to the organization described in revrul_73_127 because the operation of the farmers' market and the provision of education on healthy foods are two distinct purposes because the operation of your market is not a recognized charitable or educational purpose you are not operated exclusively for exempt purposes you are similar to the organization described in revrul_80_287 your activities are directly promoting and facilitating the sale of products the products are selected by vendors for the purpose of increasing sales you provide a market for these products and expand sales opportunities as held in better business bureau of washington d c inc v united_states a single non exempt_purpose if substantial will preclude tax exemption under sec_501 c of the code the operation of your farmers' market a substantial part of your activities is a non-exempt purpose you are similar to the organizations described in the american institute for economic research v united_states and living faith inc v commissioner you are operating a farmers' market in competition with other commercial markets your sale of products such as fruits and vegetables flowers and meats is indicative of a business your sources of revenues are mainly from member fees and your expenses are mainly for insurance marketing and advertising your market is a significant non-exempt commercial activity that is not incidental to the achievement of other educational_purposes you are similar to the organization described in ginsberg v commissioner your members are a collective of family-managed small-scale independent farms the primary beneficiaries of the activities of your market are your members who are selling their products any benefit the consumers of the goods receive through education on the food's production preparation and growing practices is secondary to the sale_of_goods applicant's position you state your market has been a blessing to area residents and to your local farmers you indicate the main street area of q is in transition from a slum to a revival community within your inner city ten years ago the area was known for its bars drugs and abandoned buildings now you are seeing people moving back into the area along with new businesses there are still no food suppliers within walking distance of the market you are a voluntary organization providing an organized outlet for small local farmers to market fresh grown produce to get help in running their farms and to educate the community about healthy eating you provide a website advertising and education events for your members and community the farmers must meet strict guidelines to be able to sell at your market many farmers are growing heirloom variety produce that cannot be found in regular supermarkets the best perk of the market is the opportunity to meet the growers learn about the different letter cg catalog number 47630w varieties of food and how best to prepare them you sent us printouts of your website which restate your mission statement and describe some of your upcoming community events you are networking with another non-profit farmers' market r as mentioned on your website service response to applicant's position by providing a profitable outlet for local farmers and vendors you are primarily serving the private interests of the businesses and individuals who come to your market to sell their products you indicated that the area you serve used to be a depressed area and is now in transition but you provided no evidence to support this claim you indicated that you are networking with another nonprofit organization r but you provided no evidence that this organization is tax-exempt under any subsection the facts show the gathering of local residents for educational_purposes is secondary to the commercial activities that occur at your market conclusion based on the facts and circumstances presented you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 c of the code you are not organized or operated exclusively for exempt purposes as set forth in sec_501 c of the code you do not meet the organizational_test for exemption because your articles of incorporation do not contain the necessary purpose and dissolution clauses required to meet the organizational_test for exemption under sec_501 c of the code your activities are indistinguishable from the similar activities of an ordinary commercial enterprise you are furthering the substantial non-exempt purpose of pairing producers with buyers of products by providing members with an opportunity and venue to sell their products you are operated for the substantial purpose of private benefit to members at your market therefore we conclude based on these facts that you do not meet the operational_test for exemption under sec_501 c of the code accordingly you must file federal tax returns and contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include your organization's name address ein number and a daytime phone number a statement that the organization wants to protest the proposed determination a copy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter an explanation of your reasons for disagreeing including any supporting letter cg catalog number 47630w documents the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status the protest statement should also include the following declaration under penalties of perjury i declare that i have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization's representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you in that case you must file a form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies at the irs code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely director exempt_organizations enclosure publication letter cg catalog number 47630w
